Citation Nr: 0725304	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-44 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to July 
28, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, prior to 
November 29, 2005.

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, from November 
29, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2003, the RO confirmed 
and continued the 10 percent evaluation then in effect for 
the veteran's service-connected low back disability.  Based 
on the receipt of additional evidence, the RO, by rating 
decision dated in February 2006, assigned a 20 percent 
evaluation for degenerative disc disease of the lumbar spine, 
effective July 28, 2005, and a 40 percent evaluation 
effective November 29, 2005.  The veteran continues to 
disagree with the ratings assigned for his low back 
disability.


FINDINGS OF FACT

1.  Prior to July 28, 2005, the veteran's low back disability 
was manifested by no more than slight limitation of motion, 
with forward flexion to 70 degrees.

2.  The July 28, 2005 treatment record demonstrates that 
forward flexion was to 40 degrees, with pain.

3.  From November 29, 2005, the veteran's low back strain is 
manifested by forward flexion to no more than 30 degrees.

4.  There is no clinical evidence of ankylosis of the lumbar 
spine or incapacitating episodes lasting a total of six 
weeks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine, prior to 
July 28, 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); 5293 (as in effect 
from September 23, 2002, through September 25, 2003); 5237, 
5242, 5243 (effective September 26, 2003).

2.  The criteria for a 30 percent evaluation for degenerative 
disc disease of the lumbar spine have been met, effective 
July 28, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); 5293 (as in effect 
from September 23, 2002, through September 25, 2003); 5237, 
5242, 5243 (effective September 26, 2003).

3.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine, effective 
November 29, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2003 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  Information advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was included with the statement of the case 
issued in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA medical records, and the reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, and private 
and VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine 
became effective.  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  With slight 
subjective symptoms only, a noncompensable evaluation will be 
assigned.  Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned, and when slight, a 10 percent 
evaluation is assignable.  Diagnostic Code 5292 (as in effect 
prior to September 26, 2003).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation required incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

For the purpose of evaluations under the revised criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2006).

The Board will initially consider whether a rating in excess 
of 10 percent is warranted prior to July 28, 2005.  The Board 
acknowledges that when he was examined by the VA in August 
2003, the veteran asserted that he had three to four flare-
ups of back pain per month, and that they lasted three to 
four days.  It is significant to point out, however, that an 
examination revealed no tenderness or muscle spasm of the 
lumbar spine.  Range of motion showed that forward flexion 
was to 70 degrees; extension was to 30 degrees; lateral 
flexion was to 30 degrees, bilaterally; and rotation was to 
30 degrees, bilaterally.  The examiner also specifically 
noted that there were no signs of radiculopathy.  Although 
the veteran did report occasional radiating pain when seen by 
the VA in October 2004, no findings were recorded at that 
time.  The Board concludes that the 10 percent evaluation was 
appropriate under the criteria in effect both before and 
after September 26, 2003.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the Board observes that the examiner specifically 
stated at the time of the August 2003 VA examination that the 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  
Accordingly, there is no basis for a higher rating under this 
provision.

As noted above, the RO assigned a 20 percent evaluation for 
degenerative disc disease of the lumbar spine effective July 
28, 2005.  

When he was seen in July 2005, the veteran described having 
intermittent episodes of his back "going out."  He said 
that his pain was usually over the lumbar area, with some 
radiation into the legs. He also asserted that he had 
intermittent numbness over the posterior aspect of both legs 
below the knee.  An examination revealed considerable 
discomfort on forward flexion, especially when he came back 
to the upright position.  It was reported that extension was 
even more painful.  In view of the fact that forward flexion 
was to 40 degrees, there is no basis for a higher rating 
based solely on limitation of motion.  The Board finds, 
however, that the range of motion exhibited on the VA 
examination, in conjunction with the pain on motion, warrants 
a 30 percent rating, effective July 28, 2005.  See DeLuca, 
supra.  There is no basis for a higher rating.  

Finally, the veteran asserts that a rating in excess of 40 
percent is warranted for his low back disability.  This is 
the maximum evaluation that may be assigned based strictly on 
limitation of motion of the lumbar spine.  Further, the 
additional functional limitation of motion demonstrated due 
to pain has not been shown by the competent clinical evidence 
to more approximate unfavorable ankylosis of the entire 
thoracolumbar spine, so as to warrant the next higher 
evaluation under Diagnostic Code 5237 or 5242 (as in effect 
from September 26, 2003).  As such, the Board finds that the 
orthopedic manifestations of the disability at issue warrant 
a 40 percent evaluation under the applicable rating criteria 
in effect from November 23, 2005.  

The Board has also considered whether a separate evaluation 
may be assigned for any associated neurologic abnormalities.  
In this regard, while the Board acknowledges that the 
November 2005 VA examination demonstrated that the veteran's 
sharp sensation was altered, and that he had a subjective 
alteration of soft touch sensation in the right medial lower 
leg.  It must be observed that vibratory sensation was intact 
in the lower extremities at the feet.  Deep tendon reflexes 
were 2+ at each patellae, 2+ at the left Achilles, and 1+ at 
the right Achilles.  Thus, the Board concludes that a 
separate evaluation is not in order for any neurologic 
impairment.  

Similarly, the clinical evidence fails to show that a higher 
evaluation would be warranted under Diagnostic Code 5243.  In 
order to assign a 60 percent evaluation, the record must 
establish that the veteran had incapacitating episodes 
totaling at least six weeks in the previous 12 months.  On 
the November 2005 VA examination, the veteran reported that 
he had experienced three flares in the previous year, and 
that each lasted up to six days.  In addition, during the 
hearing in August 2006 before the undersigned, the veteran 
testified that bed rest had not been prescribed for his back 
pain that year.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his low back disability since 
November 29, 2005.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent from November 29, 2005.




ORDER

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine, prior to July 28, 2005, is 
denied.

A rating of 30 percent for degenerative disc disease of the 
lumbar spine is granted, effective July 28, 2005, subject to 
the governing law and regulations pertaining to the payment 
of monetary benefits.

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine, from November 29, 2005, is 
denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


